Citation Nr: 1541478	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-13 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active service from April 1969 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran perfected a timely appeal of this decision in April 2013.  

Although the RO framed the issue on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran was also diagnosed with having depression and anxiety disorder not otherwise specified (NOS).  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has recharacterized the issue as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim for a psychiatric disorder and is keeping with the Court's holding in Clemons.

On his April 2013 VA Form 9, the Veteran requested and was scheduled for a videoconference hearing at his local RO before a Veterans Law Judge (VLJ) on June 17, 2015.  However, in a statement dated in May 2015, the Veteran indicated that he wished to cancel his hearing.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

For the reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he has a current diagnosis of PTSD stemming from traumatic in-service events.  His service personnel records reflect that his military occupational specialty (MOS) was that of radio operator in service, and that he served in the Republic of Vietnam from May 1970 to March 1971.  In his May 2011 stressor statement, the Veteran indicated that his unit was stationed in Kontum, Vietnam, when it was attacked by several incoming rockets.  According to the Veteran, he was using the latrine when this occurred, and the building he was in was struck with parts of the rocket.  The Veteran recalled seeing holes in the building very close to where he was located.  He further recalled witnessing one of his fellow servicemen, who had been standing behind him, get hit by another incoming rocket which caused his leg to be "blown wide open."  According to the Veteran, his compound was attacked by numerous rockets that day, and one of these rockets struck an ammunition dump near their base.  The Veteran was standing less than 50 yards away from the dump and recounted being thrown five feet in the air and knocked unconscious for an unknown period of time as a result of this blast.  

The Veteran maintains that he currently has PTSD as a result of these in-service incidents.  In support of his claim, the Veteran submitted a statement from his friend J.R., who has known him for over thirty years, and with whom he has shared bits and pieces of his military history.  In the June 2011 statement, J.R. noted that he had known the Veteran for thirty-four years, and it took many years before the Veteran confided in him about his period of service in Vietnam.  Based on the information provided by the Veteran, J.R. recounted the Veteran's traumatic experiences as explained by him while serving in Vietnam.  According to J.R., as soon as the Veteran arrived in Cam Rahn Bay in 1970, he knew he was in trouble, and to this day he still recalls the stench of "blood, death, rotting food, diesel fuel, and cigarettes" in the air when he arrived.  Once he reached his base camp, he volunteered for an assignment elsewhere, and as a result, he was deployed to various regions within the northern sector of Vietnam.  J.R. noted that although the Veteran's MOS was that of radioman, when his unit needed a "door gunner on a Huey Slick helicopter because the last guy to fill that post got bagged...the Veteran volunteered to fill that position."  J.R. relayed additional information regarding the Veteran's military history, noting that his last duty station was "firebase #6" which was located on top of a hill with only one way in or out by helicopters.  J.R. wrote that the Veteran was stationed at this location for six months, and every day and night of those six months artillery fire flew over their heads, occasionally striking their unit.  J.R. also noted that although the Veteran was never a victim of rocket fire, one of his fellow servicemen who happened to be standing behind him during an attack was wounded badly.  J.R. also related the Veteran's recollection of being knocked unconscious as a result of an explosion that occurred 10 feet away from where he stood.  According to J.R., after six months, the Veteran and his fellow servicemen were airlifted off of the fire base, and the Veteran was subsequently discharged from the U.S. Army and brought back to the U.S. within thirty-six hours without a debriefing period.  

VA treatment records dated from 2008 to 2013 reflect that the Veteran was seen and treated by a number of treatment providers, who provided a preliminary assessment of PTSD.  These records also reflect diagnoses of anxiety disorder NOS and depression.  During a November 2008 VA mental health assessment, the Veteran reported to have poor sleep, chronic difficulties initiating sleep, and infrequent nightmares.  Upon conducting a mental evaluation of the Veteran, the VA mental health therapist described the Veteran's thought content as normal and logical, his insight as good and his judgment as good.  According to the therapist, the Veteran reported a long history of difficulties with anxiety and depression that he related to his combat experiences in the Vietnam War.  She (the therapist) further noted that the Veteran had a history of irritability and difficulties in relationships but he felt he was moving toward recovery and wished to engage in brief therapy to support recovery.  Based on her discussion with, and evaluation of the Veteran, she diagnosed him with having anxiety disorder NOS with features of PTSD that need further evaluation.  

The Veteran underwent another VA mental health evaluation in May 2011.  The VA Licensed Clinical Social Worker (LCSW) determined that the mental health status findings were absent any clear abnormalities, but did note that the Veteran suffered from lack of sleep, previous flashbacks, hypervigilance, avoidant behavior and relationship problems.  She assessed the Veteran with having PTSD.

The Veteran was afforded a VA examination with a licensed psychologist in October 2011.  During the examination, the Veteran reported to have intrusive memories of the traumatic events he experienced in service about three times a week, and added that these memories can last one to ten minutes in duration.  According to the Veteran, the psychological distress he experiences as a result of these thoughts is relatively mild in severity, and on a scale of one to ten (with one being the least severe and ten being the highest) he rates his psychological distress at a three.  The Veteran denied experiencing any impairment at work or at home as a result of these thoughts, but did note to have distressing dreams related to his combat experiences approximately once per month.  The Veteran also reported to avoid conversations surrounding his military experiences, as well as certain activities to include viewing war movies and being in large crowds unless he is working.  According to the Veteran, he is competent to work at an event with a crowd of up to several hundred people without any problems.  The VA examiner noted that the Veteran predominantly endorsed symptoms of sleep impairment and hypervigilance, and no other symptoms of PTSD were endorsed.  Although the Veteran reported experiencing significant difficulties in his first two marriages due to PTSD symptoms, he denied experiencing other clinically significant social or occupational impairment.  According to the Veteran, while the intrusive thoughts occur on a frequent basis, they are brief in duration and cause mild distress.  Based on her discussion with the Veteran, the VA examiner determined that the Veteran's very mild symptomatology and lack of significant impairment did not warrant a diagnosis on Axis 1.  

After interviewing the Veteran regarding his pre-military, military, and post-military history, and conducting a mental evaluation of him, the VA examiner determined that several of the Veteran's reported in-service stressors were related to his fear of hostile military or terrorist activity.  However, according to the VA examiner, the Veteran did not fulfill the diagnostic criteria for PTSD.  Under Criterion E, which focused on the duration of the reported symptoms, the VA examiner marked the last option indicating that the Veteran did not meet the full criteria for PTSD.  With regard to Criterion F, the VA examiner determined that the PTSD symptoms described above did not cause clinically significant distress or impairment in social, occupational, or other important areas of functions, and the Veteran did not meet full criteria for PTSD.  The examiner noted that the Veteran completed the Mississippi Combat scale, the MCMI-II, and the Personality Assessment Inventory (PAI) as part of his examination, and on the Mississippi Combat scale, the Veteran's score of 75 was comparable to the well-adjusted non-psychiatric comparison group, and well below the recommended cut-off score for Vietnam Combat veterans.  According to the examiner, this finding was inconsistent with a diagnosis of PTSD.  The examiner further noted that on the MCMI-II and the PAI, the Veteran did not achieve any clinically significant scores, suggesting no significant disorder present.  

The Board notes that although the VA examiner reviewed the Veteran's claims file, she did not appropriately address the multiple PTSD diagnoses rendered by his VA treatment providers prior to the VA examination, to include the May 2011 assessment of PTSD provided by his LCSW.  Indeed, the VA examiner did not address the significance of these findings, nor did she discuss why these assessments should be discounted.  In addition, the VA examiner appears to have based her conclusion, in part, on the Mississippi Combat Scale, the MCMI-II, and the PAI results - however she did not provide a detailed discussion of what these tests entailed and what their significance was, nor did she provide documentation of the test results.  

Furthermore, it appears that the VA examiner based her conclusion (that the Veteran did not meet the diagnostic criteria sufficient for PTSD) in part on the mild nature and severity of Veteran's current symptoms.  However, VA treatment records dated from May 2013 to February 2014 reflect ongoing treatment for the Veteran's psychiatric symptoms, as well as ongoing assessments of PTSD.  Moreover, a majority of these records reflect that the Veteran has become increasingly isolated, depressed and lacking in motivation.  In light of the fact that the VA examiner did not address the earlier VA treatment records reflecting multiple assessment of PTSD, and the more recent VA treatment records reflect ongoing treatment for, and assessments of PTSD, the Board finds the Veteran should be afforded another VA psychiatric examination to determine whether he now meets the diagnostic criteria sufficient for PTSD due to his conceded in-service stressors, and if so, whether the evidence of record links the diagnosis of PTSD to the conceded stressors.  

Regarding the non-PTSD portion of the claim for service connection for a psychiatric disorder, although the October 2011 VA examiner determined that the Veteran did not have a diagnosis of a mental disorder, and results of the psychiatric evaluations did not reflect clinically significant scale scores, review of the more recent VA treatment records reflect ongoing treatment for, and assessments of anxiety disorder NOS and depression.  See VA treatment records dated in September 2013 and February 2014.  

As such, the Board finds that on remand, another VA examination by an examiner who has reviewed all the medical records in this case and who will render an opinion as to the likelihood that a current psychiatric disorder had its onset during active service, and/or as a result of service, is necessary to decide the claim.  

Furthermore, during the VA examination, the Veteran stated that he was currently receiving benefits from the Social Security Administration (SSA) in addition to income from his part-time employment.  However, the record is unclear as to whether the Veteran is receiving disability benefits from the SSA, and if so, what disability(ies) he is receiving benefits for.  When VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. § 5103 (b)(3), (c)(3) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2014).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.

As this matter is being remanded for further development, the RO should also attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Finally, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added). The RO certified the Veteran's appeal to the Board in July 2014 and as such, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for PTSD must also be considered using the DSM-IV criteria.  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 notification letter pertaining to the claim for service connection for an acquired psychiatric disorder, to include PTSD.  

2. Request records of relevant psychiatric treatment that the Veteran may have received at the VA medical center (VAMC) in Spokane, Washington, to include the North Idaho Community-based outpatient Clinic (CBOC) since April 2014.  Copies of such records which are available should be associated with the claims folder

3. Then, obtain and associate with the claims file a copy of the decision of the SSA to award disability benefits to the Veteran and the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.  

4. After any additional records are scanned into the VBMS and/or Virtual VA claims processing system, provide the Veteran with an appropriate mental health examination utilizing the new DBQ forms to determine the etiology of the his PTSD, anxiety disorder NOS, depression and any other diagnosed psychiatric disorder.  Because this examination will partially be conducted under the new PTSD regulations, it must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder, to include all pertinent medical records on VBMS and Virtual VA, and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  A complete explanation for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting explanation for that statement.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's statements of record.  

Regarding the claim for a non-PTSD psychiatric disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's anxiety disorder NOS, depression, and any other currently diagnosed psychiatric disability is related to active service, to include the Veteran's in-service stressors.  The examiner must also address any lay statements of ongoing psychiatric symptoms since service discharge.  

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD using the DSM-IV criteria.  If the examiner finds that the Veteran does not meet the criteria, then the VA medical records that provide diagnoses of PTSD must expressly be commented on.  If the examiner finds that the Veteran meets such criteria, then the October 2011 VA examination must be discussed.  The examiner must provide an opinion as to whether PTSD can be related to the Veteran's conceded stressors, to include his assertions that: his building was hit by enemy fire while he was stationed in Kontum, Vietnam in early 1971; witnessing his fellow serviceman who had been standing behind him get injured when another rocket hit their building; witnessing his fellow serviceman being burned alive while he was walking through his camp; being exposed to ongoing artillery and mortar fire attacks while stationed at Firebase #6.  

Additionally, the examiner should provide an opinion as to whether the Veteran's conceded stressor or stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




